Citation Nr: 1216296	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left arm disability.

3. Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of that hearing is included in the claims file.  In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

The Veteran initially filed a claim for service connection for a left shoulder disability in May 2007.  The RO adjudicated it as a single claim of entitlement to service connection for a left upper extremity condition to include arm, shoulder, and elbow problems.  The Board has recharacterized the claim to include separate service connection claims for the left arm, left shoulder, and left elbow as indicated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of these claims is necessary before a decision on the merits may be made.  The Veteran was afforded a VA examination in October 2009, but the examiner stated that it was unclear which shoulder was injured in service, although he believed it was the right shoulder based on his interpretation of the provider's handwriting.  As a result, he offered the opinion the Veteran's current left arm and shoulder problems were not related to any injury in service.  However, based on the information regarding the Veteran's injuries in service from his testimony in April 2012, further examination and considered opinion by a medical examiner is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current left arm, elbow, and/or shoulder disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable, to include X-rays or other diagnostic imaging, should be accomplished.  The examiner should list any current left arm, elbow, or shoulder disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (approximately 50 percent probability) that any current left arm, elbow, or shoulder disability had its onset in service or is causally or etiologically related to service, specifically to either of the injuries in service (falling from a truck and falling on his way into a bunker) or to the combination thereof.  

The examiner is asked to specifically comment on any muscle, tissue, or neurological damage which may have resulted from either of the two injuries or the combined effects thereof.

While the service treatment records do not indicate which shoulder/arm was injured in either incident, the Veteran has stated that in both cases the injury was to his left side, and has been granted service-connection for a scar in the left axillary area.  For the purposes of this examination, the examiner should assume that the Veteran's statements regarding the injuries and observable symptomatology related to those injuries is credible.

A complete rationale should be given for any opinion(s) provided.

2. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for any of the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Then the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


